Opinion by
Judge Pryor:
On the issue made the appellant was entitled to conclude the argument. There is no evidence showing that the appellee or his landlord ever received any compensation for erecting a fence bordering on the road, and if either had, there is no statute requiring the railroad company to pay not only for building the fence, but also for keeping it in repair. We find nothing in the record in the way of proof authorizing an instruction on this branch of the case. While it may not have worked an injury to the appellant, for the *682reason already indicated, the judgment must nevertheless be reversed. A new trial should be awarded, as the appellant should have been allowed to conclude the argument.

Kinkead & Kinkead, for appellant.